Citation Nr: 1506402	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-26 793	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of this appeal, the Veteran's claim was transferred to the jurisdiction of the RO in Atlanta, Georgia.

On January 8, 2015, the Board issued a decision in this appeal, remanding the issues for further development.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

On December 16, 2014-prior to the January 8, 2015, decision issued by the Board-the Board received correspondence from the Veteran's attorney, requesting the full 90 days from the date of the November 19, 2014, certification letter to submit evidence and argument.  That correspondence was not associated with the Veteran's electronic claims file until January 16, 2015.

Accordingly, since the Veteran's attorney timely requested the full 90-day period to submit evidence and argument, and that period had not yet expired before the issuance of the Board decision, the January 8, 2015, Board decision is vacated.



	                        ____________________________________________
WAYNE M. BRAEUER
	   Veterans Law Judge, Board of Veterans' Appeals


